      Case 2:18-cv-08350-MLCF-JVM Document 84 Filed 08/08/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


 LYNISHA REFF, ET AL.                                 CIVIL ACTION NO. 18-8350
   Plaintiffs
                                                      SECTION: "F" (1)
 VERSUS
                                                      JUDGE MARTIN L. C. FELDMAN
 WERNER ENTERPRISES, INC., ET AL.,
  Defendants                                          MAGISTRATE JUDGE
                                                      JANIS VAN MEERVELD


                        ORDER SETTING STATUS CONFERENCE


       IT IS ORDERED that a telephone status conference shall be held on Monday, August

12, 2019, at 1:15 p.m., before Magistrate Judge Janis van Meerveld. Counsel for all parties shall

participate. The parties shall use the following call-in information: telephone number 1-888-278-

0296; Access Code 5066372; Security Code 0812.

       The purpose of the status conference is to discuss issues that have arisen related to

defendants' discovery responses and defendants' objections to plaintiffs' Rule 30(b)(6) notice.

       New Orleans, Louisiana, this 8th day of August, 2019.




                                                             Janis van Meerveld
                                                        United States Magistrate Judge
